: te

Case 1:03-md-01570-GBD-SN Document 6178 Filed 05/05/20: Page of 1

   
 

UNITED STATES DISTRICT COURT... “4. ,
SOUTHERN DISTRICT OF NEW YOR

 

SS
03-md-1570 (GBD)(SRR.

In re Terrorist Attacks on September 11, 2001
ECF Case

 

 

 

This document relates to:

Burnett, et al. v. The Islamic Republic of Iran, et al., 15-cv-9903 (GBD)(SN)
Prior, et al. v. The Islamic Republic of Iran, 19-cv-0044 (GBD)(SN)

[pRg@eeesep| ORDER GRANTING JUDGMENTS NUNC PRO TUNC |

 

Upon consideration of Plaintiffs’ Motion for Entry of Judgments Nunc Pro Tunc in the
above-captioned matters, it is hereby;
ORDERED that the Plaintiffs’ motion is granted and judgments entered on March 6, 2020

at ECF Nos. 6034, 6035, 6037, 6038, 6039, and 6040 are to be given effect as of February 19,

2020.
Dated: New York, New York ORDERED:

Pn 20 | & Dan of
a Ts Tee Le . ¢

 

CHORG . DANIELS
ited States District Judge

 

 
